Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000647
                                                        07-MAY-2013
                                                        02:26 PM


                           SCWC-11-0000647

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

             ROBERT F. ALBERT, aka William Albert,
                 Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000647; CR. NO. 10-1-1291)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Defendant-Appellant Robert F. Albert’s

application for writ of certiorari filed on April 8, 2013, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, May 7, 2013.

William M. Domingo             /s/ Mark E. Recktenwald
for petitioner

Sonja P. McCullen              /s/ Paula A. Nakayama
for respondent
                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack